PER CURIAM.
We have for review Rose v. North American Van Lines, 969 So.2d 1165 (Fla. 1st DCA 2007), in which the First District Court of Appeal cited as authority its decision in Flamily v. City of Orlando, 924 So.2d 78 (Fla. 1st DCA 2006), quashed sub nom. Sanders v. City of Orlando, 997 So.2d 1089 (Fla.2008). At the time the First District issued its Rose decision, Flamily was pending review in this Court (having been restyled Sanders v. City of Orlando due to petitioner’s death and the substitution of the personal representative of his estate). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in . this case pending our disposition of Sanders, in which we ultimately quashed the First District’s underlying Flamily decision. See Sanders v. City of Orlando, 997 So.2d 1089 (Fla.2008). We then issued an order directing respondents in the present case to show cause why we should not accept jurisdiction, summarily quash the decision under review, and remand for reconsideration in light of our Sanders decision. Respondents concede in their response that they have no reason to contest such action by this Court.
We thus grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the First District for reconsideration upon application of this Court’s decision in Sanders.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.